Whitfield, C.
On the case made by this record, two things are clear :■ First, that Leslie was the agent of appellees to solicit orders. Second, that he was not their agent to collect. On this latter proposition, see the following authorities: Cyc. vol. 13, p. 1358, notes 50 and 51; Id. p. 1368, par. D, and authorities cited under notes 24, 25, and 26.
The statement of Leslie that he \yas the agent, of course, has no probative value as establishing agency; and there is no other evidence in the record of any agency to collect on the part of Leslie. The result of these two facts is twofold: First. Sumrall and Bush, are not liable for anything, except the wire, which they themselves bought. They had nothing to do with Leslie signing their names to the order, nothing to do with, the shipment of all the goods to them, and their payment of the whole freight, was by agreement with Leslie, sim*791ply for Ms convenience. Second. Sumrall and Busli are liable to the appellees for the amount they owed them for tbeir wire. They dealt with Leslie at their peril. They should have* inquired and satisfied themselves as to his agency.., It is a great hardship that they should have to pay twice for their wire; but it would be a greater hardship on the larger body of litigants in the-long run that a thoroughly established principle of law should be set aside to save them. Hard precedents make bad law.
Per Curiam.
The above opinion is adopted as the opinion of the court; and for the reasons therein indicated the judgment is reversed and the causé remanded.
Reversed and remamded.
Suggestion of error filed and overruled.